Citation Nr: 1313207	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic residual disability of a neck injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.

With respect to the Veteran's claim for service connection for PTSD, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these particular holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "'the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, the Veteran was initially denied service connection for a nervous condition in a July 1963 rating decision.  The Veteran subsequently filed a claim for PTSD in June 2009.  Specifically, the Veteran stated that the nerve problem he had in the Marine Corp was probably PTSD.  Although the RO adjudicated a claim solely for service connection for PTSD, the Board will broaden his claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder. 

Essentially, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history and factual bases as were considered in the prior final rating decisions -- that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence has been submitted must be addressed.

In July 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the required notice it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the (service connection) benefit sought.  

In the context of a claim to reopen, the VA Secretary is required to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

The basis for the denial in the prior decision can be ascertained from the face of that decision.  In this case, the bases for the prior final denial of service connection for PTSD was that there was no evidence of confirmed in-service stressors, which led to the claimed condition; no evidence of a confirmed diagnosis of PTSD; and no evidence in the service treatment records of complaints, diagnosis or treatment for PTSD.

In the aforementioned July 2012 remand, the Board noted that with respect to whether new and material evidence had been submitted to reopen a broader claim for an acquired psychiatric disorder, the Veteran had not been properly notified of the provisions of the VCAA.  Therefore, the Board remanded the claim to ensure that the Veteran was properly notified of the VCAA and to determine whether all evidence needed to consider the claim had been obtained.

In a July 2012 letter, the RO notified the Veteran that he had previously been denied service connection for PTSD because "not service connected, not incurred/caused by service."  The Board finds that this notice did not adequately advise the Veteran , in the context of the previous denial, of what would be necessary to substantiate the particular element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent, supra.  Therefore, the Board must again remand to ensure that the Veteran is properly notified of the VCAA and to determine whether all evidence needed to consider the claim has been obtained.  

The Board also noted that the Veteran may have been unduly limited in presenting testimony as to this issue at the time of his hearing before the Board in February 2012, and directed that the Veteran be asked whether he would like to have another Board hearing with respect to the issue of whether new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.  The record does not reflect that the RO has attempted to comply with this remand directive.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id. 

With regard to the Veteran's claim for service connection for chronic residual disability of a neck injury, in a recently submitted February 2013 statement, he reported that he had recently undergone surgery on the main arteries on the right side of his neck, due to an injury during military service.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. 3.159(c)(1).  

Furthermore, the law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Indeed, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records, reasonably identify their location and provide a release to obtain the records.  If the claimant does not provide the release, VA is to request that the claimant obtain the records and provide them to VA.  38 C.F.R. § 3.159(e)(2) (2012).  Here, after becoming aware of the private treatment records the Veteran reported in his February 2013 statement, VA has also not had an opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).

In the event that the records are obtained, on remand the Agency of Original Jurisdiction (AOJ) shall consider such evidence in conjunction with the evidence already of record to determine whether any additional development, such as a VA examination and/or opinion, may be necessary to fully and fairly adjudicate the claims remaining on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include the notice specified by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With regard to the Veteran's application to reopen a claim for service connection for an acquired psychiatric disability, the notice required under Kent should specifically note that the reopening of the claim will require evidence of in-service stressors, which led to the claimed condition, a confirmed diagnosis of a psychiatric disability, or evidence of in-service complaints, diagnosis or treatment for a psychiatric disability, as lack of such evidence was the basis of the prior denial of the claim in 2010.

2.  Thereafter, the Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any psychiatric disorder since he filed his request in June 2009 to reopen his previously-denied claim of service connection for an acquired psychiatric disorder that is not evidenced by the current record.  If so, the Veteran is advised that to obtain these records, it may be necessary for him complete an authorization for their release. 

If the Veteran fails to provide necessary releases, tell him that he may submit the records himself.  If the records are not available, he should be informed of this fact.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should also be asked whether he would like another Board hearing with respect to the issue of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder. 

4.  Then, take the necessary steps to obtain records of any surgery the Veteran underwent for his neck during the past year (January 2012-January 2013).  The Veteran is advised that to obtain these records, it may be necessary for him complete an authorization for their release. 

If the Veteran fails to provide necessary releases, tell him that he may submit the records himself.  If the records are not available, he should be informed of this fact.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

5.  After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate in conjunction with any evidence obtained (such as affording the Veteran contemporaneous VA examinations if deemed necessary), the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, given the opportunity to respond thereto, and the case should thereafter be returned to the Board if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

